274 F.2d 448
Paul LUSTIG, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Halina LUSTIG, Respondent.
No. 16415.
United States Court of Appeals Ninth Circuit.
January 11, 1960.
Rehearing Denied March 24, 1960.

Charles K. Rice, Asst. Atty. Gen., Charles B. E. Freeman, Hart H. Spiegel, Harry Baum, Lee A. Jackson, Attys., Dept. of Justice, Washington, D. C., for petitioner.
Halina Lustig, Paul Lustig, in pro. per.
Before BONE, POPE and KOELSCH, Circuit Judges.
PER CURIAM.


1
We think that the findings of fact of the Tax Court are not clearly erroneous, and since we are in full accord with the statement of the law expressed in the decision of the Tax Court which is reported at 30 T.C. 926, the decision of the Tax Court is affirmed.


2
We cannot agree with the contention of the petitioner Lustig that the rule laid down in Thomas Lovett, 18 T.C. 477, is not still the law. As counsel for the Commissioner has pointed out, when § 214 of the 1954 Internal Revenue Code, 26 U.S.C.A. § 214, was added, Congress intended to give a taxpayer in the position of Halina Lustig a tax benefit in addition to the exemption for a dependent. Now to hold that by § 214 the rule of the Lovett case was no longer valid would amount to saying that when Congress granted the rights set forth in § 214 it automatically withdrew from Mrs. Lustig rights which she theretofore had to claim the dependency exemption.


3
Affirmed.